                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

                                                 )
 NEW MEXICO CATTLE GROWERS’                      ) Case No. 1:19-cv-00988-JHR-SCY
 ASSOCIATION,                                    )
                                                 )
                       Plaintiff,                )
 v.                                              )
                                                 )
 UNITED STATES ENVIRONMENTAL                     )
 PROTECTION AGENCY; et al.,                      )
                       Defendants.               )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )


                                            ORDER

       Plaintiff’s unopposed motion to file the Proposed Supplemental Complaint (Doc. 24) is

granted. Plaintiff shall file the Supplemental Complaint within 7 days of the entry of this order.

Defendants shall have until June 29, 2020, to file a responsive pleading to the Supplemental

Complaint.




                                                    Steven C. Yarbrough, Magistrate Judge
